Campbell, J.,
delivered the opinion of the court..
We fully approve the principle applied in Ryan v. Paine, 66 Miss. 678, and stand ready to apply it again in a like case, but this is a very different one.
Here there was no trust. Mayer, the customer of the Gattman & Co. bank, directed it to apply a portion of his deposit to the payment of specified claims thereafter to mature, and among these was that of the appellant. Gattman & Co. assented to this and provision for it was made by Mayer drawing his check' on Gattman & Co. for the required sum. The appellant was no party to this arrangement, and did not know of it when made. It was a mere direction by Mayer to Gattman & Co. to carry out his wishes with his funds. He had the legal right to revoke the arrangement, and this is destructive of all idea of a trust in favor of appellant. Van Eaton v. Napier, 63 Miss. 220; Trustees v. Pace, 15 Ga. 486, and citations; Mayer v. Bank, 51 Id. 325, and cases cited; *684Bolles on Banks, §§ 44; Morse on Banks, § 398, and numerous citations.
We have examined all the cases cited by counsel for the appellant, and after much consideration of this case feel no hesitation to affirm the decree.

Affirmed.